DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 02/28/2022 from which Claims 1-2, 6, 20-23, 25, 29, 119, 121,135-138, 144, 181, 204, and 293-298 are pending of which Claims 1-2, 6, 20-23, 25, 29-119, 121, 135-18, 140, and 144 are withdrawn and Claims 3-5, 7-19, 24, 26-28, 30-118, 120, 122-134, 139, 141-143, and 145,-180 are cancelled.  Of the Claims considered, Claims 181, 204, and 293-298, Claims 181 and 204 are amended and Claims 293-298 are added.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 02/28/2022.   
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 181, 204, and 293-298 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 181, 204 and 293- 298. Claim 181 first recites “. . . wherein the surface treatment includes a compound having a structure of X-R-B . . .”  Secondly Claim 181 recites “. . . the surface treatment provides increased heat transfer capability to the treated surface as compared to the surface without application of the surface treatment.”  For the first recitation the description in the application as filed represented by U.S. published patent application thereof, U.S. 2020/0231842, (hereinafter “Pub”), describes at ¶s 0007, 0019, 0082 and original Claim 181 that the surface treatment has a structure of X--R—B.  For the second recitation the Pub describes at ¶s 0118, 0122, 0147, 0153, and original Claim 2 that a treated surface may show no decrease in heat transfer from a fluid exposed to the treated substrate and that of a fluid or solid on the opposite side of the treated substrate compared to a substrate without surface treatment. In some embodiments a treated surface may show an increase in heat transfer from a fluid exposed to the treated substrate and that of a fluid or solid on the opposite side of the treated substrate compared to a substrate without surface treatment.  The heat transfer coefficient is calculated from temperature measurements in a custom flow loop at specific temperatures, where pre and post coating heat transfer coefficient changes were compared for surfaces treated with 2,2,2-trifluoroethylamine hydrochloride (TFEA)/ 3-glycidyloxypropyl)triethoxysilane (GPTES) coating antibiofouling surface treatment (AST Treated) and tubes that were not treated with the TFEA/GPTES coating.  Inhibition of fouling is without loss to heat transfer, and maintenance of optimal heat transfer performance compared to the surface when the surface treatment is not bonded to the surface.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of surface treatment includes a compound having a structure of X-R-B but rather a genus of the surface treatment has a structure of X-R-B for the first recitation.  For the second recitation the description is not describe a genus of surface treatment provides increased heat transfer capability to the treated surface compared to the surface but rather a genus of heat transfer from a fluid exposed to the treated substrate and that of a fluid or solid on the opposite side of the treated substrate compared to a substrate without surface treatment.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because a surface treatment including a compound having a structure of X-R-B and a heat transfer capability unrelated to the opposite side of the treated side is not described.  Therefore the specification does not appear to be a written description to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, that applicant was in possession of the invention as now claimed.  Also in accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claims provide such supported.   
Claim 295 recites “the surface treatment further includes an acid”.  The description in the Pub at ¶s 0009, 0021, 0062-0066, 0071, 0101-0102, 0132 previously submitted claims 6 and 121 specific types of acids or water and acid combination or pH adjusting acid.  As noted above in accordance with MPEP § 2163 and 2164.04 a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because a surface treatment generally including any and every acid is not described. 
Claim 296 recites “. . . the surface treatment containing the compound having the structure of X-R-B . . .”
Claim 297 recites “wherein X, R., and B combine in solvent to form the compound of the surface treatment before or during application of the surface treatment, wherein the solvent is water.:  
Claim 298 recites “wherein the compound self-assembles and attaches to the surface of the substrate via at least one of hydrogen bonding and covalently linking.”  For Claims 286-298, the description in the Pub at ¶s 0014, 0019, 0052, 0055-0056, and 0103 that the combining is of the surface treatment and solvent and the surface treatment self-assembles.  As noted above in accordance with MPEP § 2163 and 2164.04 a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because a X,R and B combining in solvent to form the compound and the compound self-assembling and attaching is not described.  
Claim Rejections - 35 USC § 112(b)
Claims 181, 204, and 293-298 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 181, 204, and 293-298, claim 181 recites “the surface treatment provides increased heat transfer capability to the treated surface as compared to the surface without application of the surface treatment.”  This recitation is unclear and confusing and therefore indefinite whether the heat transfer capability of the treated surface is for a substrate with one treated surface and an opposite surface that is not treated or are the treated and untreated surfaces referring to different substrates.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 181, 204, 293-294, 296-298 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2003-001746 evidenced by JP2000-248398.  
For JP2003-001746 and JP2000248398 the English machine translations were retrieved for the first from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, and for the second from https://patents.google.com/ , which will be referenced throughout this Office Action for disclosures and are hereafter referred to as “MATSUO” and “FUJIMOTO”, respectively. 
For Claims 181, 204, 293-294, 296-298 MATSUO discloses in the entire document particularly in the problem solved and solution section and claims 3-9 and Figs 3-4, 1st ¶ pg. 5 of 15, last ¶ of pg. 8 of 15 a method for producing a copper member having superhydrophilicity or superhydrophobicity and improved heat transfer performance over the copper member which has a contact angle with water of about 80 degrees, has poor wettability with water, and the copper surface does not get wet uniformly {reading on improving the heat transfer properties and heat transfer capability over untreated copper surface of pending Claim 181}.  The method includes dissolving aluminum or an aluminum alloy in a heated alkaline aqueous solution, and the copper member is immersed in the aqueous solution to hydrate the outer surface of the copper member with aluminum in an apparatus as in Fig. 4 {reading on applying a surface treatment to surface of the substrate of pending Claim 181 and applying by flowing the surface treatment to the surface through an apparatus as for pending Claim 204}.  The copper member has an oxide layer formed by heating the alkaline aqueous solution to a temperature of 70 ° C. or higher.  The alkaline aqueous solution, any one or a combination of sodium carbonate aqueous solution, sodium hydrogen carbonate aqueous solution, sodium oxalate aqueous solution, ammonium carbonate, and ammonia water is used {reading on pending Claim 294 that the surface treatment incudes water as a solvent}.  In the method the copper member having water repellency, an aluminum hydrated oxide layer is formed on the inner surface of the copper member, and a perfluoroalkylsilane group or an alkylsilane group is further formed on the surface of the aluminum hydrated oxide layer.  
From Figs. 1-2 and pgs 7-8 of 15 a schematic structural diagram of a coating film showing the principle of an aluminum hydrated oxide layer is formed on the surface of the copper member in order to make the surface of the copper member hydrophilic {i.e. more than 80 degree water contact angle} and highly functional.   FIG. 2 is a photograph  of the surface of an aluminum hydrated oxide formed on the surface of a copper member observed by a scanning electron microscope (SEM) showing a petal-like fine uneven structure, and the distance between the peaks of the convex portions of the surface unevenness is on the order of submicron.  When the surface area of this fine concavo-convex structure was measured by the BET method (Brunauer Emmett and Teller method), it was found to be extremely large at 3.4 m2/g.  The chemical composition formula of the aluminum hydrated oxide is AlOOH, which has an OH group as a hydrophilic group for a synergistic effect of this fine concavo-convex structure and the OH group of the hydrophilic group resulting in the copper member becoming more hydrophilic in that the copper member becomes superhydrophilic.  In addition, the adhesion between the copper member and the aluminum hydrated oxide is very strong, and a durable film is formed without being easily peeled off {reading on the aluminum hydrated oxide capable of having at least one hydrogen bonding or covalent linking with the surface of the substrate as in pending Claim 181 for component B}. 
From the full ¶s of pg. 8 of 15 the copper member having the outer surface of the aluminum hydrated oxide layer has CF3 groups and CH3 with low surface energy further added to the terminal groups. It is reacted with an alkoxysilane compound having a functional group of a group.  By this reaction, the aluminum hydrated oxide is siloxane bonded to form a perfluoroalkylsilane film or an alkylsilane film and has super water repellency due to the synergistic effect with the fine uneven structure of the aluminum hydrated oxide layer.  The method for making the surface of a copper member superhydrophobic includes the copper member having an aluminum hydrated oxide layer formed on the surface of the copper member, and a perfluoroalkylalkoxysilane compound or an alkylalkoxysilane compound having a functional group such as CF3 group or CH 3 group having a small surface energy as a terminal group can be used. This aluminum hydrated oxide coated copper member is immersed in a solution dissolved in isopropyl alcohol or perfluorocarbon solution, and then heated at a predetermined temperature {reading on applying a surface treatment to surface of the substrate of pending Claim 181 and applying by flowing or dipping the surface treatment to the surface through an apparatus as for pending Claims 204 and 296}.  By this heating, the aluminum hydrated oxide and the perfluoroalkylalkoxysilane compound or the alkylalkoxysilane compound are siloxane bonded to form an oriented film of 3 CF groups or 3 CH groups on the outermost surface.  FIG. 3 shows a schematic structural diagram of a water-repellent copper member film when an aluminum hydrate oxide is deposited on the surface of the copper member and a perfluoroalkylsilane film is formed on the surface thereof.  This film has the 3 CFs and 3 CHs with low surface energy oriented on the outermost surface, and water droplets are dropped due to the synergistic action of the fine uneven morphology of the aluminum hydrated oxide layer. Water droplets are repelled from the surface and show superhydrophobicity {reading on lowered surface energy and increased hydrophobicity of pending Claim 293}. The contact angle of the water droplet is 173 degrees as an example, and it shows superhydrophobicity.  Further, the perfluoroalkylsilane coating and the alkylsilane coating chemically bond with the aluminum hydrated oxide, and the aluminum hydrated oxide on the surface of the copper member has a fine concavo-convex structure as is clear from FIG. I.  Therefore, the amount of hydroxyl groups is further increased, the density of alkylsilanes is increased, and the durability of the coating film is extremely high.  As shown in Fig. 3 the aluminum hydrated oxide layer 101 which is adhered to the substrate of copper both of which with hydrophilic groups which can thereby interact as hydrogen bonding or covalent bonding for the surface treatment to the substrate.  FUJIMOTO evidences in the abstract and ¶s 0010 and 0028 that to improve the adhesion of a coating film the film composed of sol-like hydrated oxide or a sol-like hydrated oxide and a metal on a steel sheet thereafter forms an organic/inorganic hybrid film thereon.  In an aqueous solution of pH 2 to 11 composed of one or more binders composed of inorganic compounds: such as alkali metal salts and one of the feeding substance of the ions of Al, Cr, Mo, W, Ti, Zr, V, Ce, Zn, Sn, Ni, Co and Cu, a steel sheet is subjected to cathodic treatment or anodic treatment to form a film composed of sol-like hydrated oxide or sol-like hydrated with a metal, where the ionicity of the binder with such inorganic compounds may be affected by pH for example in a treatment liquid having a pH of 4, the hydrated aluminum sol is positively charged as for a treatment solution composed of metal ions, a sol-like hydrated oxide or a sol-like hydrated oxide.  Showing that hydrated aluminum sol with Cu can form a film.  Such a compound of Fig 3 of MATSUO is a compound of aluminum hydrated oxide AlOOH as B, which is siloxane bonded to 302 through alkoxy for R to form a perfluoroalkylsilane or an alkylsilane with perfluoroalkyl as a functional group extending from the layer 101 as X {reading on compound X-R-B for a surface treatment layer as for pending Claim 181}.  Such a combination of Fig. 3 for a compound of AlOOH siloxane bonded through alkoxy of perfluoroalkylsilane was formed with water as a solvent for the AlOOH and combined in solvent including isopropyl alcohol so that X as perfluoroalkyl and R as alkoxy chain and B as AlOOH are combined is solvent where for AlOOH the solvent is water {reading on pending Claim 297 as during application of the surface treatment}.  Also such a combination and formation of compound AlOOH (B) and perfluoroalkyl (X) and alkoxysilane R is self-assembled through heating on the substrate {reading on pending Claim 298}.  These disclosures anticipate and render obvious the method of pending Claims 181, 204, 293-294 and 296-298    
Claim Rejections - 35 USC § 103
Claim 295 is rejected under 35 U.S.C. 103 as obvious over MATSUO evidenced by FUJIMOTO further in view of U.S. 6,284,682, Troczynski et al (hereinafter “Troczynski”).  
For Claim 295, MATSUO as evidenced by FUJIMOTO is applied as to Claim 181, however MATSUO as modified does not expressly disclose an acid.   
Troczynski is directed as is MATSUO to coatings on copper with increased density with hydrated oxides as disclosed in the abstract, Col. 7 lines 50-58, and at example 1 for a method of decreasing porosity of ceramics produced by sol-gel processing.  The process of preparing chemically bonded sol-gel ceramics comprises phosphating a sol-gel derived oxide or hydrated oxide and polymerizing the phosphated product with heat treatment.  Such combined sol-gel/chemical bonding process can be used to fabricate dense, thick ceramics or ceramic coatings for a variety of applications, including high temperature corrosion protection and wear resistance.  From Col 3, lines 20-43 and 52 to col 4, line method of preparing a ceramic sol-gel coating on a substrate which comprises: (a) immersing a substrate coated with a ceramic sol-gel coating  into an alumina sol; (b) withdrawing the ceramic sol-gel coated substrate from the alumina sol and drying the coated substrate at a temperature of about 100° C.; (c) heat treating the dried coated substrate at a temperature of about 550° C. for about 10 min.; ( d) applying a phosphoric acid solution on the surface of the ceramic coated substrate to seal the pores the sol-gel derived oxide or hydrated ceramic oxide can be a hydrated ceramic oxide of Al2O3 and the phosphating agent can be a metal phosphate with the metal such as copper.  The phosphoric acid can be reacted with the hydrated alumina sol coating at about 300° C. for about 20 minutes.  The reaction of the phosphoric acid with the hydrated alumina sol ceramic coating can yield a polymerized network of mono-aluminum phosphate within the coating and on the surface of the coating.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from MATSUO to have a method of providing improved heat transfer and lower surface energy and superhydrophobicity to a copper member from applying an aluminum hydrated oxide layer on the outer surface of the copper member, which already has hydrophilicity, in order to have superhydrophilicity and improved wetting and increased density, where the aluminum hydrated oxide layer has strong adhesion to the copper member from interaction for improved hydrophilicity from hydrogen bonding or sol formation of covalent bonding and also has a siloxane bond to an applied perfluoroalkylalkoxysilane for an X-R-B compound with B as the aluminum hydrated oxide strongly adhered to the copper and R is the alkoxy and X is the perfluororalkyl of the perfluoroalkylalkoxysilane, as afore-described, where from Troczynski phosphoric acid that is reacted with hydrated alumina sol for closing pores for a denser coating is in the surface treatment of MATSUO to react with the aluminum hydrated oxide motivated to close pores for a denser aluminum hydrated oxide for the surface treatment rendering obvious pending Claim 295.  The combination of Troczynski with MATSUO has a reasonable expectation of success to one of ordinary skill in the art because both Troczynski and MATSUO apply hydrated alumina, i.e. aluminum oxide for the same purpose of dense coatings on copper.    
Response to Arguments
Applicant’s arguments filed 2/28/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended and newly added claims.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787